Citation Nr: 1311405	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO. 09-25 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right knee disorder. 

4. Entitlement to service connection for a low back disorder.

5. Entitlement to a rating in excess of 30 percent for a left total knee replacement. 

6. Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disability. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1978. 

This case was previously before the Board of Veterans' Appeals (Board) in April 2011 and remanded so that the Veteran could be scheduled for a hearing before a Veterans Law Judge. In December 2012, the Veteran testified before the undersigned Veterans Law Judge. 

The Board presently reopens the claims of service connection for a right knee disorder and a low back disorder and remands the reopened claims, and the claim of entitlement to a rating in excess of 30 percent for a left total knee replacement; and entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disability. Accordingly, those issues are addressed in the REMAND portion of the decision below. 




FINDINGS OF FACT

1. In an unappealed rating decision, dated in May 2001, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder.

2. Evidence associated with the record since the RO's May 2001 decision is neither cumulative or redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder. 

3. In an unappealed rating decision, dated in May 2001, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder.

4. Evidence associated with the record since the RO's May 2001 decision is neither cumulative or redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder. 


CONCLUSIONS OF LAW

1. The RO's May 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for a right knee disorder, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

2. New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a right knee disorder. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).



3. The RO's May 2001 rating decision, which denied the Veteran's claim of entitlement to service connection for a low back disorder, is final. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).

4. New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims. In this decision, however, the Board is granting the Veteran's application to reopen his claims of entitlement to service connection for a right knee disorder and entitlement to service connection for a low back disorder. T

The Application to Reopen

The Veteran contends that he has submitted new and material evidence to reopen previously denied claims of entitlement to service connection for a right knee disorder and for a low back disorder. The Board will reopen the claims and to this extent, the appeal is granted.

Generally, service connection is warranted for a particular disability, when there is competent evidence of current disability (generally, a medical diagnosis), of incurrence or aggravation of a disease or injury in service (lay or medical evidence), and of a nexus between the in-service injury or disease and the current disability (medical evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established. 38 C.F.R. § 3.310. 



In May 2001 the RO denied the Veteran's claim of entitlement to service connection for disorders of the right knee and low back because the evidence did not show that the Veteran had these disorders. The evidence then consisted of the Veteran's service treatment records; records reflecting the Veteran's VA treatment from October 1978 through May 2001; and the reports of VA examinations performed in March 1981, January 1993, and December 1997, and October 2000. 

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered. 38 U.S.C.A. § 7105. The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156. Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality. Justus v. Principi 3 Vet. App. 510, 512 (1992). 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. 



Evidence added to the record since the RO's May 2001 decision includes records of continuing VA treatment. Unlike the records then on file, the additional evidence, such as the reports of radiographic studies performed in December 2007 and January 2008 and a July 2009 report from a VA physician, show that the Veteran now has diagnoses of chondromalacia of the right patella, early osteoarthritis of the right knee, and a herniated disc at L4-L5. 

This evidence is new because it has not been previously before VA. It is also material in that it tends to fill the deficits in the evidence which existed at the time of the prior denial. The additional evidence shows that the Veteran now has confirmed diagnoses of chronic, identifiable right knee and low back disorders. The evidence is neither cumulative nor redundant of the evidence of record in May 2001, and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for right knee and low back disorders. Therefore, the Board finds that the additional evidence is new and material and the claims will be reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened.


REMAND

Because new and material evidence has been presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999). After reviewing the record, the Board finds that such development is warranted. 

The Veteran contends that his right knee and low back disorders are, primarily, the result of additional stress resulting from altered weight bearing caused by his service-connected left total knee replacement. Therefore, he maintains that service connection is warranted on a secondary basis. 

Since service, the Veteran has undergone numerous operations on his left knee, culminating is a total knee replacement in January 2006, as well as two revisions. He now wears a brace on the left knee and walks with an antalgic gait. To date, the Veteran has not been examined by VA to determine whether there is a relationship between his service-connected left knee disorder and the development of a right knee disorder and/or a low back disorder. 

The Veteran also seeks a rating in excess of 30 percent for his service-connected total left knee replacement and a TDIU. 

During his December 2012 hearing, the Veteran testified that he was receiving Social Security Disability benefits due to his service-connected left total knee replacement. His Social Security records have not been requested for association with the claims folder. VA must obtain these clearly relevant records. 

VA last examined the Veteran's left knee in June 2007. Since that time, he has testified that his left knee disorder has worsened with increasing pain, weakness, and flare-ups. Therefore, an additional VA examination is warranted to determine the current extent of the impairment attributable to his service-connected left knee disorder. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that when a veteran claims that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination). 




Additional development of the record is warranted prior to further consideration by the Board. Accordingly, the case is remanded for the following actions to the RO via the Appeals Management Center (AMC), in Washington, D.C.

1. Request the Social Security Administration provide the records of the Veteran's award of Social Security disability benefits. Those records should include, but are not limited to, a copy of the medical records and reports used to support that award, as well as a copy of the original award letter.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought. 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2012); 38 C.F.R. § 3.159(c)(2) (2012).

2. When the actions in part 1 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and etiology of any right knee or low back disability found to be present and to determine extent of impairment attributable to his service-connected left total knee replacement. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. The following considerations will govern the examination:

a. The claims folder and a copy of this remand must be made available to the examiner for in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must state whether, based on the state of the evidence and medical knowledge, the Veteran's right knee disorder was CAUSED OR AGGRAVATED (i.e., worsened) BY HIS SERVICE-CONNECTED LEFT KNEE DISORDER. THE EXAMINER MUST FULLY EXPLAIN ANY OPINION. IF THE EXAMINER FINDS AN AGGRAVATION, HE OR SHE MUST ATTEMPT TO STATE THE DEGREE OF SUCH WORSENING.

c. After obtaining any relevant clinical history and conducting appropriate clinical testing, the examiner must state whether, based on the state of the evidence and medical knowledge, the Veteran's low back disorder was CAUSED OR AGGRAVATED (i.e., worsened) BY HIS SERVICE-CONNECTED LEFT KNEE DISORDER. THE EXAMINER MUST FULLY EXPLAIN ANY OPINION. IF THE EXAMINER FINDS AN AGGRAVATION, HE OR SHE MUST ATTEMPT TO STATE THE DEGREE OF SUCH WORSENING.

d. With respect to the Veteran's service-connected total left knee replacement, the examiner must report whether the Veteran has chronic residuals consisting of severe painful motion or weakness in the affected extremity. In so doing, the examiner must report the following; the limitation of extension of the left knee in degrees; whether there is malunion of the tibia and fibula, and if so, the degree of associated knee disability, e.g., slight, moderate, or marked; and whether there is nonunion of the tibia and fibula with loose motion requiring a brace. 

e. In addition, the examiner must render an opinion as to the effect of the Veteran's service-connected left total knee replacement on his daily activities, including his ability to work. IF THE EXAMINER FINDS THAT THE VETERAN'S RIGHT KNEE DISORDER AND BACK DISORDER ARE RELATED TO HIS SERVICE-CONNECTED LEFT KNEE DISORDER AS REQUESTED ABOVE, THE EXAMINER MUST STATE AN OPINION AS TO THE EFFECT OF THESE DISORDERS ON THE VETERAN'S ABILILTY TO WORK. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).

3. When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development. Then readjudicate the following issues: entitlement to service connection for a right knee disorder; entitlement to service connection for a low back disorder; and entitlement to a rating in excess of 30 percent for a total left knee replacement. 

4. If service connection is established for a right knee or low back disorder, schedule the Veteran for a comprehensive examination to determine whether his service-connected disabilities, either individually or in the aggregate, preclude him from securing or following a substantially gainful occupation. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

As above, he Veteran is advised that it is his responsibility to report for the examination and that the failure to do so without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2012).

5. Whether or not the comprehensive examination is performed, readjudicate the issue of entitlement to a TDIU. 

6. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so. However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


